DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments, see pages 9-10, filed February 17, 2022, with respect to amended claim 12 have been fully considered and are persuasive.  The previous rejection has been overcome and thus is hereby withdrawn. 
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Christopher King on February 23, 2022.
The application has been amended as follows: 
In the claims:

Claims 1-11 (Cancelled). 
Claims 16-20 (Cancelled). 

Claims 1-11 and 16-20 were previously withdrawn from consideration and now have been officially cancelled thereby placing the application in condition for allowance. 
Allowable Subject Matter
Claims 12, 14 and 15 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a multi-function tool. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing that; the lock button includes a top portion configured to engage a portion of the aperture proximate the outside face…, wherein a portion of the aperture proximate the outside face is smaller than the shoulder to hold a first portion of the lock button within the aperture, a lock plate coupled to the second handle proximate the inside face and configured to hold a second portion of the lock button within the aperture… and wherein the biasing member is positioned on the bottom portion of the lock button between the lock plate and the shoulder (as in claim 12), together in combination with the rest of the limitations of the independent claims.
The closest prior art consists of Jang (6418626), Bendickson et al. (4947553) and Wertepny (3357287). 
Jang discloses a multi-function tool as previously described in the prior office action (see Final action filed on 12/17/21). However, as discussed by the applicant (see pages 9-10 of Remarks filed on 12/17/22), Jang does not disclose a lock plate that is coupled to the second handle proximate the inside face, that the second handle includes an aperture extending from an outside face of the second handle to an inside face of the second handle…wherein a portion of the aperture proximate the outside face is smaller than the shoulder to hold a first portion of the lock button within the aperture. The examiner notes that these features, in conjunction with other features, as claimed in claim 12, were neither found to be disclosed, nor suggested by the prior art of record. Thus, the structure discussed above in conjunction with the other features, has been determined to be patentably distinct over the prior art of record.
Next, Bendickson et al. disclose a multi-function tool comprising: a first handle (16) including a pocket (opening between 43 and 41 in Figure 6) having a pocket wall (43), a second handle (17) including an aperture (opening as seen in Figure 6) extending from an outside face (upper face) of the second handle to an inside face of the second handle (Figure 6), wherein the first handle is pivotally coupled (at 13) to the second handle, and wherein the first handle and the second handle move between an open position and a closed position relative to each other (Figures 1 and 2), a lock button (50) movable between an unlocked position (Figure 7) and a locked position (Figure 8), wherein the lock button includes a top portion (52) configured to engage a portion (63) of the aperture proximate the outside face (Figure 8), a bottom portion (51)  wherein when in the locked position, the bottom portion of the lock button is slidably engaged with the pocket wall to lock the first handle and the second handle in the closed position (Figure 8), but lack, a lock plate coupled to the second handle proximate the inside face and configured to hold a second portion of the lock button within the aperture and wherein the biasing member is positioned on the bottom portion of the lock button between the lock plate and the shoulder. The examiner notes that these features, in conjunction with other features, as claimed in claim 12, were neither found to be disclosed, nor suggested by the prior art of record. Thus, the structure discussed above in conjunction with the other features, has been determined to be patentably distinct over the prior art of record
And, Wertepny disclose a multi-function tool (Figure 1) comprising: a first handle (11/13) including a pocket having a pocket wall (29), a second handle (12/14) including an aperture (21) extending from an outside face of the second handle to an inside face of the second handle (Figure 2), wherein the first handle is pivotally coupled (at 18) to the second handle (Figure 1), and wherein the first handle and the second handle move between an open position and a closed position relative to each other (i.e. during normal operation), a lock button (24/27) movable between an unlocked position (Figure 2) and a locked position (Figure 4), wherein the lock button includes a top portion (27) a  wherein the biasing member is positioned on the bottom portion of the lock button between the lock plate and the shoulder (Figure 2), wherein when in the locked position, the bottom portion of the lock button is slidably engaged with the pocket wall to lock the first handle and the second handle in the closed position (Figures 1-4), but lacks, the top portion being configured to engage a portion of the aperture proximate the outside face, having a portion of the aperture proximate the outside face being smaller than the shoulder to hold a first portion of the lock button within the aperture, having a lock plate coupled to the second handle proximate the inside face and configured to hold a second portion of the lock button within the aperture. The examiner notes that these features, in conjunction with other features, as claimed in claim 12, were neither found to be disclosed, nor suggested by the prior art of record. Thus, the structure discussed above in conjunction with the other features, has been determined to be patentably distinct over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723